Citation Nr: 1510037	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, claimed as dysmenorrhea and endometriosis.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to an initial rating higher than 10 percent for major depressive disorder, prior to April 15, 2014.

4.  Entitlement to an initial compensable rating for tension headaches.

5.  Entitlement to a total disability rating based on individual unemployability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active duty service from October 2006 to November 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims now resides with the RO in Winston-Salem, North Carolina.

The issues of service connection for rhinitis and a gynecological disorder, and the claim for a total disability rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  Throughout the appeal, the evidence of record shows that the Veteran's major depressive disorder has been manifested by symptoms that more closely approximate total social and occupational impairment.

2.  Throughout the appeal, the Veteran's headache disability has more closely approximated characteristic prostrating attacks occurring on an average once a month over the last several months. 



CONCLUSIONS OF LAW

1.  Prior to April 15, 2014, the criteria for an initial rating of 100 percent for major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for an initial 30 percent rating, and not higher, for tension headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist appellants in the development of claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  However, this appeal arises from a disagreement with the initial disability ratings assigned following the grants of service connection and, as such, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the claim for an increased rating for major depressive disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With respect to the issue of an increased rating for tension headaches, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her pertinent VA and private treatment records.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service connected disability since she was last examined.  38 C.F.R. § 3.327(a). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

I. Factual Background and Analysis

A. Major Depressive Disorder Prior to April 15, 2014

The Veteran claims that an initial rating higher than 10 percent is warranted for her service-connected major depressive disorder prior to April 15, 2014.  The RO granted service connection for major depressive disorder in the May 2009 rating decision and assigned an initial 10 percent rating for the disability under the provisions of Diagnostic Code 9434, effective from November 2008.  See 38 C.F.R. § 4.130.  The Veteran disagreed with the assignment of this initial rating and perfected an appeal as to this issue.  In a June 2014 rating decision, the RO assigned a 100 percent rating for the disability, effective from April 15, 2014.  The Veteran continues to seek a rating higher than what is currently assigned for her service-connected major depressive disorder prior to April 15, 2014, asserting that a 100 percent rating is warranted from the effective date of service connection.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Under the General Rating Formula For Mental Disorders, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130.

A 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter, 8 Vet. App. at 242 (1995).

Service treatment records and private medical records dated during the Veteran's active duty service show treatment of her psychiatric symptomatology, to include a hospitalization in September 2008 following suicidal thoughts.  Overall, these records indicate that her psychiatric symptoms included a depressed mood; suicidal thoughts; thoughts of hurting others; anxiety; poor concentration; difficulty with stress at work; increased crying; feelings of guilt and hopelessness; and increased irritability.  GAF scores ranged from 55 to 65.

In response to her claim for service connection, the Veteran underwent a VA mental disorders examination in February 2009.  At that time, the Veteran endorsed symptoms that included a depressed mood; fatigue/loss of energy; suicidal ideations; decreased interest in activities; and appetite disturbance, with weight gain.  She was noted to have a history of verbal outbursts towards family and co-workers, irritability, anger, sleep impairment, withdrawal, and social isolation.  The Veteran described her occupational functioning as poor and reported that she had been tardy to work and had been given several write-ups for failure to complete orders from her superior.  The examiner noted that the Veteran was married and that her psychiatric symptoms had caused conflict in her relationship.  

On the mental status examination, the Veteran was oriented, appropriately dressed, and without any impairment of her thought processes.  She described her mood as "fine" and demonstrated adequate eye contact.  There was no evidence of hallucinations, delusions, or inappropriate behavior.  Following the clinical examination, the examiner determined that the Veteran's social functioning was impacted by mental health symptoms that included depressed mood; sadness; fatigue/loss of energy; loss of interest in previously enjoyable activities; increase in appetite, with weight gain; sleep disturbance; suicidal ideation, with psychiatric hospitalization; irritability; and verbal altercations.  Her occupational functioning was impacted by mental health symptoms that included increased stress at work, irritability, frustration, sadness, and verbal confrontations.  The examiner identified the Veteran's psychiatric diagnosis as major depressive disorder, in partial remission, and assigned a GAF score of 60.

The Veteran described her psychiatric symptomatology in statements submitted in support of her claim.  In a January 2009 statement, she reported that she often had "crying, angry, sad" spells and that she was no longer able to function or maintain herself as she had prior to her military service.  She reported having uncontrollable crying spells and depression in a May 2010 statement.  The Veteran also indicated that her symptoms had resulted in the loss of her job, friends, and social life.  She stated that she had become fearful of the outside world.  She further reported that her symptoms included obsessive compulsive behaviors, anxiety of other people, and mood swings.  In May 2010, she also reported that she "struggled" with supervision, large spaces, and large crowds.  The Veteran relayed that she had become fearful of leaving her room and her life had become more secluded.  Additional symptoms identified on her May 2010 VA Form 9 included memory loss for events and panic attacks.  She reiterated that as a result of her depression, she had lost jobs and had secluded herself from the community.

A December 2013 VA medical record of a telephone contact with the Veteran documents her report of having suicidal thoughts in the weeks prior.  The record indicates that the Veteran was oriented and without any abnormal thought content.  Her insight and judgment were described as fair.  She was referred for in-person treatment.

During a November 2014 hearing before the Board, the Veteran testified as to her psychiatric symptoms from 2008 to 2014.  She stated that after her discharge from the military, she experienced "a lot of anxiety" and felt "very" depressed.  The Veteran indicated that she did not want be around people and felt that she could not trust anyone.  As a result, she stated that she isolated herself.  The Veteran also reported having thoughts of harming herself.  According to the Veteran, her symptoms prevented her from keeping a job following her discharge; she testified that she had many different jobs during this time period, with the longest length of employment lasting from 2009 to 2010.   

An April 2014 VA mental disorders examination report indicates that the Veteran's psychiatric symptoms included depressed mood; suspiciousness; chronic sleep impairment; persistent delusions or hallucinations; and disturbances of motivation and mood.  She reported that her psychiatric symptoms began during her military service, at which time she began to hear voices telling her to hurt or kill herself.  Additional symptoms included uncontrollable crying spells; feelings of hopelessness; decreased appetite; and a desire to isolate.  

Based on the results of the April 2014 examination, the RO assigned a 100 percent rating for the Veteran's service-connected depressive disorder, effective from April 15, 2014.  

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's disability picture for her service-connected major depressive disorder closely approximates the criteria for a 100 percent disability rating since the effective date of service connection.  38 C.F.R. § 4.7 (2014).  As the evidence above demonstrates, the Veteran's major depressive disorder has been primarily manifested by suicidal ideations, homicidal ideations, constant depression, auditory hallucinations, suspicious thoughts, social isolation and withdrawal, a report of obsessive compulsive behaviors, a report of memory impairment, increased irritability, verbal confrontations, difficulty adapting to stressful situations at work, and an impaired ability to maintain effective relationships.  

The Board acknowledges that the GAF scores since the onset of her disability have ranged from 55 to 65 indicating mild to moderate impairment in social and occupational functioning.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.

Objectively, the Veteran has been fully oriented and her thought process has been generally goal-directed on the mental status examinations of record; however the Board finds that the Veteran's major depressive disorder disability picture approximates the level of total occupational and social impairment.  To that effect, the medical evidence of record, as well as the Veteran's testimony, reflect her history of verbal altercations with coworkers and her receipt of disciplinary action at work.  She testified that although she has held several jobs since her discharge from the military in 2008, she has been unable to maintain employment for longer than a year.  Throughout the period of the claim, she has reported significant social isolation and avoidance from the community.  Moreover, the nature and severity of the symptoms described in the April 2014 VA psychiatric examination report - upon which an increased 100 percent schedular disability rating for major depressive disorder was assigned - are substantially similar to those described since the onset of the Veteran's psychiatrist symptomatology and from the time that she filed her claim for service connection.  

The symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the totality of the evidence of record reflects total social and occupational impairment as a result of the Veteran's major depressive disorder.  Considering the benefit-of-the doubt rule, the Board finds that the present severity of the disability at issue is more appropriately reflected by a 100 percent evaluation.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9434; 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).

B.  Tension Headaches

The Veteran seeks an initial compensable rating for her service-connected tension headaches disability.

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBESTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY
1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In February 2009, in response to her claim for service connection, the Veteran underwent a VA examination.  She reported having headaches, with associated sound and light sensitivity approximately two to three times a month.  The examiner noted that less than half of the headaches were prostrating.  The Veteran further reported experiencing tension headaches weekly, and relayed that she treated her headaches with the use of ibuprofen and naproxen.  Following the physical examination, the examiner diagnosed migraine and tension headaches and determined that the disability had mild to moderate effects on "some" of the Veteran's daily activities, but had no effect on her daily activities regarding personal grooming.  As determined by the examiner, the Veteran's headaches had significant effects on her usual occupation as a certified nursing assistant, in that she lacked stamina and experienced pain.

VA records dated in May and August of 2013 show that the Veteran sought emergency treatment for headaches that lasted for five hours or more.  

In April 2014, the Veteran underwent an additional VA examination to assess the severity of her headaches.  She reported having a headache every day and stated that she sometimes woke up with a headache.  Reportedly, she experienced migraines three times a month that were associated with nausea and an inability to tolerate light and sound.  Additional symptoms included pulsating pain and vomiting.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of headache pain.  The diagnosis of migraine headaches was continued.  The examiner noted that the Veteran was unemployed and determined that the Veteran's disability did not impact her ability to work.  

During the October 2014 hearing before the Board, the Veteran testified that she experienced migraine headaches once a week.  She stated that she used prescription medication daily to prevent and treat her headaches.  Her headaches were associated with light sensitivity and an aura and sometimes lasted all day or all night.  The Veteran testified that she experienced migraines at the time of her monthly menstruation and that when she was employed, she would miss a day of work a month.

In light of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to a 30 percent disability rating for headaches is warranted for the entire time period on appeal.  As reflected above, throughout the appeal period, the Veteran has experienced headaches of a varying frequency, occurring as infrequently as twice a month and as frequently as daily.  The February 2009 VA examination report reflects that the Veteran experienced migraine headaches two to three times per month and included the examiner's opinion that less than half of these headache episodes were prostrating.  Although the April 2014 examination report indicates that the Veteran did not experience characteristic prostrating attacks of headache pain, during the October 2014 hearing, she testified that she had daily headaches and migraines up to three times a month, that required the daily use of prescription medication for prevent and treatment.  The Veteran further indicated that she missed one day of work per month due to her headaches during her periods of employment.  In light of the medical evidence of record, coupled with the Veteran's competent and credible lay statements regarding the frequency and severity of her headaches throughout the pendency of the appeal, the Board finds that her headaches disability more closely approximates symptoms characterized by prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.7.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  As such, the Board finds that the manifestations of the Veteran's service-connected headache disorder satisfy the 30 percent disability rating criteria for her headaches disability for the entire period on appeal.

However, the evidence does not indicate that the maximum disability rating of 50 percent is warranted for the Veteran's headaches at any time during the pendency of the appeal.  There is no indication that her headaches are frequently prolonged, completely prostrating, and productive of severe economic inadaptability.  Indeed, a VA examiner determined that the Veteran did not experience characteristic prostrating attacks of headache pain during the most recent April 2014 VA examination.  While she reported that she missed one day from work per month due to headaches when she was employed, there is no objective evidence of record that the Veteran's service-connected headache disorder, in and of itself, is productive of severe economic inadaptability.  The Board notes that interference with employment is contemplated by a 30 percent disability rating.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the evidence shows that the Veteran's headaches disability picture more closely approximates an evaluation of 30 percent rather than a 50 percent.  38 C.F.R. § 4.7.  

In reaching this determination, the Board has considered whether staged ratings are warranted in this case; however, at no time during the appeal period has the Veteran's tension headaches warranted a schedular rating higher than what has been assigned herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered the doctrine of reasonable doubt in reaching this determination; however, as the preponderance of the evidence is against the assignment of a rating higher than what has been assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Additional Considerations

Generally, evaluating a disability using either the corresponding or the analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366(Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, and the assigned schedular evaluation is adequate, and no referral is required.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected major depressive disorder and tension headaches disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's disabilities are fully addressed by the rating criteria under which they rated.  Specifically, the rating criteria contemplate the level of social, occupational, and/or physical impairments caused by the disabilities.  The Veteran's major depressive disorder has been primarily manifested by suicidal ideations, homicidal ideations, constant depression, auditory hallucinations, suspicious thoughts, social isolation and withdrawal, a report of obsessive compulsive behaviors, a report of memory impairment, increased irritability, verbal confrontations, difficulty adapting to stressful situations at work, and an impaired ability to maintain effective relationships.  The Veteran's headache disability has more closely approximated characteristic prostrating attacks occurring on an average once a month over the last several months.  The evidence of record does not otherwise indicate that extra-schedular referral is appropriate.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected major depressive disorder and tension headaches disabilities.  As such, the rating schedule is adequate to evaluate her disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.


ORDER

An initial 100 percent rating prior to April 15, 2014, for major depressive disorder is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial 30 percent rating for tension headaches is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Gynecological Disorder and Rhinitis

Review of the evidence indicates that not all of the medical records pertinent to the Veteran's service connection claims have been obtained.  Currently, the evidence of record includes VA medical records dated only from March 2013 to December 2013.  However, during the October 2014 hearing before the Board, the Veteran testified that she first sought treatment at the VA Medical Center (VAMC) in Fayetteville, North Carolina for rhinitis and the claimed gynecological disorder in 2011.  She further testified that she received treatment for rhinitis as recently as September 2014 and for the gynecological disorder in May 2014.  As the records of her VA treatment prior to March 2013 and since December 2013 have not yet been obtained, a remand is warranted in order to obtain this pertinent medical evidence.  See 38 U.S.C.A. § 5103A(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Further development is also warranted with respect to the rhinitis claim.  The Veteran was afforded a VA examination in February 2009 and was given a diagnosis of rhinitis.  However, the VA examiner did not provide an opinion as to whether this disorder was related to the Veteran's military service, to include treatment for upper respiratory symptomatology in June 2007, documented in her service treatment records.  The medical evidence currently of record does not include a medical opinion in this regard.  Therefore, the Veteran must be afforded an additional VA examination in order to obtain an opinion regarding the etiology of her diagnosed rhinitis. 

TDIU 

During the October 2014 hearing before the Board, the Veteran raised an informal claim of entitlement to TDIU and claimed that she is unable to obtain or maintain employment due to her service-connected disabilities.  The Board finds that the issue of entitlement to TDIU is part and parcel of the determination of the evaluations for the Veteran's service-connected major depressive disorder and tension headaches disabilities and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

Although the decision herein granted a 100 percent rating for the service-connected psychiatric disability, and 38 C.F.R. § 4.16(a) provides that TDIU benefits are only available if the schedular rating is "less than total," a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation.  38 U.S.C.A. § 1114(s) (2014); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  As such, the issue of entitlement to TDIU remains before the Board.  Therefore, because the adjudication of this claim could be impacted by a favorable resolution of any of the claims that have been remanded, the Board finds the issue of entitlement to TDIU to be inextricably intertwined with the claims that are being remanded; as such, the adjudication of the claim for TDIU must be deferred at this time.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to her claim of TDIU.  The Veteran must be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for her to complete.

2.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must obtain all outstanding VA treatment records pertinent to the claims, to include treatment records from the Fayetteville VAMC dated from 2011. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The RO must schedule the Veteran for the appropriate examination to determine whether the claimed rhinitis disorder is related to her military service.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.

Based on the clinical examination and the evidence of record, and with consideration of the Veteran's statements regarding the onset and progression of the claimed disorder, the examiner must render an opinion as to whether any currently or previously diagnosed rhinitis disorder was incurred in service or otherwise due to her military service, to include documented in-service treatment for upper respiratory symptomatology.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must review the examination report obtained to ensure that it is in complete compliance with the directives of this remand.  The report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  After completion of the above development, and any other development action that is deemed warranted, the RO must readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


